Opinion by
Mr. Justice Potter,
It appears from the record in this case, that on July 10,1903, at a special meeting of the school board of Exeter borough, Luzerne county, a motion was made and carried to elect a principal for the incoming year or term of school. An election being held, P. F. Toye received a majority of the votes for principal and was declared elected.
Motions were then made and carried unanimously that the principal be elected for the term of three years and that he should receive $100 per month.,
On September 1, 1903, the president and secretary of the board, acting in the name of the board entered into a contract with Peter F. Toye by which he was employed as teaching superintendent of the borough schools for three years (twenty-seven months) at a compensation of $100 a month; the right of dismissal being reserved to the board “for any of the causes' specified in the twenty-third section of the Act of May 8, 1854, P. L. 617, which causes are incompetency and neglect of duty.” Toye was dismissed by the board at the end of the first year of his employment, upon these grounds. He alleged, however, that his dismissal was without cause, and brought suit against the school district to recover the stipulated amount of his salary for the balance of the term for which he had been engaged.
In his declaration, however, or statement of claim, he merely *241set forth the contract, and averred that in pursuance thereof, he performed the duties of teacher for one year, and was prevented from continuing as such during the second year, by reason of another teacher being in control of the school as a teacher. He made no allegation in his declaration, of bad faith, or abuse of power on the part of the board of directors. The trial of the cause in the court below resulted in a verdict for the plaintiff for the full amount of his claim with interest. A motion for judgment for the defendant non obstante veredicto, was refused, and judgment was entered on the verdict. Defendant has appealed, and in the first assignment, alleges error in the admission in evidence of the contract of employment, claiming that there was no evidence of authority on the part of the president and secretary to execute any such contract. There is no merit in this assignment. The board of directors had power under the Act of June 25, 1885, P. L. 175, to elect the plaintiff for a term of three years: Burke v. School District, 28 Pa. Superior Ct. 16.
The minutes of the board meeting show that the plaintiff was elected by the affirmative votes of a majority of the whole number of directors, and the names of the members voting for and against him are duly entered on the minutes as required by the Act of April 11, 1862, P. L. 471, sec. 4. It also appears that resolutions fixing his term at three years and his salary at $100 per month were unanimously adopted. The contract executed in the name of the board by the president and secretary was in strict accord with the action of the board. While the plaintiff sues upon the written contract, his right to recover really depends upon the action of the board, of which the minutes are the best evidence. Having accepted the election and entered upon his duties, the contract was complete on both sides. The admission in evidence of the written instrument did the defendant no harm. As we have said, the plaintiff does not in his statement, allege that the board of directors acted corruptly or in bad faith, in dismissing him as superintendent. The action of the board was regularly entered upon the minutes, and in the absence of any charge by the plaintiff in his statement, of bad faith, or abuse of power *242upon the part of the board, the minutes were conclusive, as to the propriety of his dismissal. This court said, in Whitehead v. School District, 145 Pa. 418, speaking through Mr. Justice Clark (p. 429), “The Board of School Directors had the power to dismiss this teacher for incompetency, 'cruelty, negligence, or immorality. This power is expressly given in paragraph V, sec. 23, Act of May 8, 1854, P. L. 622, and was reserved in the contract. As a deliberative body, a board of school directors is intrusted with the government of the schools, and by the statute is empowered both to employ teachers, and for the causes stated, to dismiss them. The board, therefore, had jurisdiction under the statute to pass upon any charge of this character’, and in its determination was held merely to the exercise of good faith, and was answerable only for an abuse of its powers.” The rule thus laid down was repeated, and followed in McCrea v. School District, 145 Pa. 550, when it was said (557), “It would greatly impair the government and efficiency of the common schools, if the honest judgment and discretion of the board, exercised in good faith, could be reviewed and reversed by a jury. Such a policy would place the practical management and control of the schools on very precarious and uncertain ground.” The present case was badly tried throughout. The only thing charged against the district was violation of the contract, without any allegation of bad faith, and in the evidence in chief of plaintiff, it was shown that he was dismissed upon the avowed ground of incompetency and neglect of duty, by the unanimous vote of the board. Under this showing, the minutes of the board were under the authorities above cited conclusive, and it was error in the trial court to permit evidence to be introduced to contradict the minutes. As Mr. Justice Clark said in McCrea v. School District, 145 Pa. 550, “ A teacher wronged in this respect, that is to say, through fraud or oppression, may seek redress by suit against the members of the board for damages. But the control and government of the schools is given to the board of directors, who have peculiar opportunities of judging, and their action, if taken in good faith, is final.” The trial judge seems to have misconceived the entire situation. In the face of the evidence *243introduced by plaintiff showing his dismissal upon the ground of incompetency and neglect of duty, he placed the burden of justifying its action upon the board of directors, and when the board attempted to assume this burden, improperly placed upon it, the trial judge sustained the objection of counsel for plaintiff and excluded the testimony of the witnesses for the defendant, called to prove the incompetency of the plaintiff, and his neglect of duty. The theory upon which the case seems to have been tried was entirely wrong, and the judgment is reversed.